       Case 1:20-cv-00542-BAM Document 10 Filed 04/30/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA BLAND,                                     Case No. 1:20-cv-00542-BAM (PC)
12                       Plaintiff,                     ORDER DISREGARDING PLAINTIFF’S
                                                        OBJECTION TO ATTORNEY GENERAL’S
13           v.                                         REPRESENTATION OF DEFENDANTS AS
                                                        MOOT
14    GOSS, et al.,
                                                        (ECF No. 9)
15                       Defendants.
16

17          Plaintiff Joshua Bland (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s complaint has not yet

19   been screened.

20          Currently before the Court is Plaintiff’s “Notice of & Objection to Attorney General’s

21   Representation of Defendants, inter alia,” filed April 27, 2020. (ECF No. 9.) In this filing,

22   Plaintiff appears to object to the Attorney General’s representation of Defendants in this action,

23   and argues that the Attorney General is instead obligated to represent him in this action. (Id.)

24   The Court declines to provide a further summary of the frivolous arguments contained in the

25   filing. The attached exhibits do not appear related to Plaintiff’s objections or request for counsel,

26   and are not otherwise referenced in the filing.

27          As noted above, the complaint in this action has not yet been screened. As such, the Court

28   has not yet determined whether the complaint states any cognizable claims on which this action
                                                        1
           Case 1:20-cv-00542-BAM Document 10 Filed 04/30/20 Page 2 of 3

 1   may proceed, and no defendants have been served or appeared. As there are no defendants in this

 2   action, there are also no attorneys for defendants, whether from the Attorney General’s Office or

 3   elsewhere. Accordingly, the Court finds that Plaintiff’s objections to the Attorney General’s

 4   representation of defendants in this action are moot.

 5            To the extent Plaintiff is seeking an order from the Court appointing him counsel—from

 6   the Attorney General’s Office or private counsel—Plaintiff does not have a constitutional right to

 7   appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in

 8   part on other grounds, 154 F.3d 952, 954 n.1 (9th Cir. 1998), and the court cannot require an

 9   attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for

10   the S. Dist. of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances

11   the court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,

12   113 F.3d at 1525.

13            Without a reasonable method of securing and compensating counsel, the Court will seek

14   volunteer counsel only in the most serious and exceptional cases. In determining whether

15   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

16   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

17   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

18            The Court has considered Plaintiff’s request, but does not find the required exceptional

19   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

20   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.
21   This Court is faced with similar cases filed by prisoners who are proceeding pro se and in forma

22   pauperis almost daily. These prisoners also must litigate without the assistance of counsel.

23            Furthermore, at this stage in the proceedings, the Court cannot make a determination that

24   Plaintiff is likely to succeed on the merits. The Court has not yet screened the complaint to

25   determine if Plaintiff has stated any cognizable claims upon which this action may proceed.

26   Finally, based on a review of the brief record in this case, the Court finds that Plaintiff can
27   adequately articulate his claims.

28   ///
                                                          2
       Case 1:20-cv-00542-BAM Document 10 Filed 04/30/20 Page 3 of 3

 1        Accordingly, IT IS HEREBY ORDERED as follows:

 2     1. Plaintiff’s objection to the Attorney General’s representation of defendants, (ECF No. 9),

 3        is DISREGARDED as moot; and

 4     2. Plaintiff’s motion to appoint counsel, (ECF No. 9), is DENIED, without prejudice.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    April 29, 2020                            /s/ Barbara   A. McAuliffe           _
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
